FILED
                             NOT FOR PUBLICATION                            SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE JUAN RUIZ MARTINON,                         No. 06-72918

              Petitioner,                        Agency No. A096-362-360

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                           **
                            Submitted September 13, 2010


Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose Juan Ruiz Martinon, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ denial of his motion to reopen the

underlying denial of his application for cancellation of removal based on his lack

of a qualifying relative. The BIA found that the motion was untimely, and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alternatively, that cancellation relief was properly denied based on the lack of a

qualifying relative.

      We reject Ruiz Martinon’s contention, that his equal protection and due

process rights were violated by the requirement of a qualifying relative for

cancellation relief because he should have been allowed to apply for suspension of

deportation relief which does not require a qualifying relative. See Vasquez-

Zavala v. Ashcroft, 324 F.3d 1105, 1108-09 (9th Cir. 2003) (Congress comported

with equal protection and due process when it repealed suspension of deportation

for aliens placed in removal proceedings on or after April 1, 1997); Jimenez-

Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir. 2002) (line-drawing decisions

made by Congress or the Executive Branch in immigration matters must be upheld

if they are rationally related to a legitimate government purpose).

      We need not consider Ruiz Martinon’s contention regarding his continuous

physical presence because his failure to establish the requisite hardship to a

qualifying relative is dispositive. See 8 U.S.C. § 1229b(b)(1).

      PETITION FOR REVIEW DENIED.




                                           2                                     06-72918